FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50217

               Plaintiff - Appellee,             D.C. No. 3:02-cr-00625-L

  v.
                                                 MEMORANDUM *
STEVEN TROY HICKS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Steven Troy Hicks appeals pro se from the district court’s order denying his

motion for reconsideration of its 2009 denial of his motion for sentence reduction

under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        The government contends that Hicks’s appeal should be treated as an appeal

from the 2009 denial of his motion to reduce his sentence and should, thus, be

dismissed as untimely. Contrary to the government’s contention, the record makes

clear that Hicks is appealing from the district court’s order denying his motion for

reconsideration of the 2009 order.

        On appeal, Hicks reiterates the arguments made in his motion for a sentence

reduction. We review a district court’s denial of a motion for reconsideration for

abuse of discretion. See United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th

Cir. 2004). Hicks’s motion for reconsideration was filed nearly three years after

the order denying his motion for reduction of sentence issued and contained no

new arguments. Under these circumstances, the district court did not abuse its

discretion in denying the motion for reconsideration.

        Hicks’s motion for extension of time to file his opening brief is denied as

moot.

        AFFIRMED.




                                           2                                    12-50217